Order entered October 8, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00889-CV

                     JAGADISH BALACHANDRACHARI, Appellant

                                             V.

                          THERESA KIM-HOA TANG, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-11165-R

                                         ORDER
       We have reviewed the clerk’s record and have determined it is incomplete. Specifically,

the clerk’s record does not include the July 2, 2014 Motion for Enforcement of Medical and

Child Support; the March 18, 2015 Order Enforcing Child Support, Medical Support and

Modifying Support and for Contempt; and the March 23, 2015 Notice of Appeal of the associate

judge’s ruling. Accordingly, the Court ORDERS Felicia Pitre, Dallas County District Clerk, to

certify and file within three (3) days of the date of this order a supplemental clerk’s record

including those documents.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE